DETAILED ACTION
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a method for manufacturing an optoelectronic device having all limitations of the claims, specifically including but not limited to “the step of formation of spacing walls  is implemented so that the formed spacing walls have an outer face with a convex shape and so that at least one of the spacing walls has, over a lower portion of the a height thereof considered according to the transverse direction located on the a side of the support face of the substrate, a thickness considered transversely to the a longitudinal axis of the light-emitting diode surrounded by the at least one of the spacing walls which increases when getting away from the support face of the substrate according to the transverse direction and which has, over an upper portion of the a height thereof located on the a side opposite to the support face of the substrate with respect to the lower portion, a thickness considered transversely to the longitudinal axis of the light-emitting diode surrounded by the at least one of the spacing walls which decreases at the an upper border of the light-emitting diode when getting away from the support face of the substrate according to the transverse direction and in that each formed light confinement wall has an inner face having a concave shape matching with the convex shape and directed towards the light-emitting diode for which the formed light confinement wall confines the light radiation” of Claim 1 and an optoelectronic device having all limitations of the claims, specifically including but not limited to “wherein the spacing walls have a convex-shaped outer face, at least one of the spacing walls having, over a lower portion of the a height thereof considered according to the transverse direction located on the a side of the support face of the substrate, a thickness considered transversely to the a longitudinal axis of the light-emitting diode surrounded thereby which increases when getting away from the support face of the substrate according to the transverse direction and having, over an upper portion of the height thereof located on the a side opposite to the support face of the substrate with respect to the lower portion, a thickness considered transversely to the longitudinal axis of the light-emitting diode surrounded thereby which decreases at the a level of the an upper border of the light-emitting diode when getting away from the support face of the substrate according to the transverse direction and in that the light confinement walls have an inner face having a concave shape matching with the convex shape and directed towards the light-emitting diode for which it confines the light radiation thereof” of Claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Grandclerc et al. (US Patent No. 11,275,238) teaches a similar structure optoelectronic device, but does not specifically teach the spacing/light confinement wall requirements or the methods of manufacturing.
Hersee et al. (US Patent No. 8,624,968) teaches a similar structure optoelectronic device, but does not specifically teach the spacing/light confinement wall requirements or the methods of manufacturing.
Hugon (US Patent Application Publication No. 2017/0373118) teaches a similar structure optoelectronic device, but does not specifically teach the spacing/light confinement wall requirements or the methods of manufacturing.
Hugon et al. (US Patent Application Publication No. 2018/0366515) teaches a similar structure optoelectronic device, but does not specifically teach the spacing/light confinement wall requirements or the methods of manufacturing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891